UNITED STATES DIS'I`RICT COURT
WES'I`ERN I)ISTRICT OF LOUISIANA

LAFAYETTE DIVISION
NEALE MISQUITTA CASE NO. 6:18-CV-01175 SEC P
VERSUS JUDGE ROBERT R SUMMERHAYS
WARDEN PINE PRAIRIE ICE MAGISTRATE .]UDGE HANNA

PROCESSING CENTER

MEMORANDUM RULING ON MOTION FOR TEMPORARY
RESTRAINING ORDER WITH NOTICE OR PRELIMINARY
INJUNCTION

ln this habeas corpus proceeding brought under 28 U.S.C. § 2241, Petitioner
Neale Misquitta challenges his continued civil detention by the United States Bureau
of Irnmigration and Customs Enforcernent (“ICE”) at the Pine Prairie ICE
Processing Center and moves for temporary or preliminary injunctive relief.
Misquitta has been detained approximately 10 months pending the completion of
removal proceedings commenced following a felony conviction for mail fraud and
service of 51 months of his federal sentence Petitioner has been detained under the
authority of 8 U.S.C. §1226(0), Which provides for mandatory detention of aliens
convicted of certain aggravated felonies Without benefit of individualized bond
hearings The only ground for pre-removal release under section 1226(c) is a

showing that release is necessary to protect a Witness, a ground that is inapplicable

here. Misquitta contends that his continued detention Without an individualized

l

 

 

bond hearing violates the Due Process Clause of the Fifth Amendment and seeks
release from custody unless Respondent affords him an individualized bond hearing
before an immigration judge. On October 19, 2018, the court held a hearing on
Misquitta’s motion. For the following reasons, the court concludes Misquitta has not
established a likelihood of success on the merits, and therefore, Petitioner’s l\/iotion
is DENIED.
FACTS
Misquitta, a citizen of India, was lawfully admitted to the United States in
1987 as a non-immigrant student. He later married a United States citizen and
acquired lawful permanent residency in the 19903. In July 2013, Misquitta was
convicted of five counts of mail fraud (18 U.S.C. §1341), which subjects him to
removal under 8 U.S.C. §1228. Misquitta was sentenced to 71 months in prison and
ultimately served 51 months of that sentence
On August 15, 2017, ICE served Misquitta with a Notice to Appear stating
Misquitta was subject to removal based upon his conviction On November 15, 2017,
a hearing on Misquitta’s removability was held. At the hearing, Misquitta denied the
charges of removability. The Immigration Court reset the case in order to allow ICE
to file a brief and submit supporting documentation ICE submitted its brief on

November 29, 2017, and the Immigration Court subsequently issued a written

 

 

decision on removability. The lmmigration Court held another hearing on December
20, 2017 and again sustained the charges of removability.

On February 6, 2018, ICE took i\/lisquitta into civil immigration custody, as
authorized by 8 U.S.C. §1226(c). Misquitta then submitted an application seeking
to readjust his status by applying for a waiver pursuant to 8 U.S.C. §1182. This
waiver was based upon an “1-130 petition” by Misquitta’s wife, requesting that
Misquitta be permitted to remain in the United States because his removal Would
cause extreme hardship to herself and their children, who are all United States
Citizens.l Following a hearing on the application to readjust status, the immigration
judge issued his Ruling on July 12, 2018, wherein it denied Misquitta’s request for
a Waiver and ordered Misquitta’s removal Although the immigration judge found
Misquitta had met the burden of proving a hardship, he declined to readjust
Misquitta’s status on discretionary grounds. Misquitta has appealed that ruling to the
Board of Immigration Appeals, and the appeal remains pending at this time.

LAW AND ANALYSIS

Misquitta contends his continued detention without an individualized bond

hearing violates the Due Process Clause of the Fifth Amendment. He argues for a

“bright line” rule that would require a bond hearing for section 1226(0) detentions

 

‘ Forrn I~l30 is a “Petition for Alien Relative,” whereby a United States citizen establishes
the existence of a relationship to certain alien relatives who wish to immigrate to the United States.

3

 

 

that exceed six (6) months. Tc obtain injunctive relief on this claim, Misquitta must
establish: (l) a substantial likelihood his cause will succeed on the merits, (2) a
substantial threat of irreparable injury if the injunction is not granted, (3) the
threatened injury outweighs the threatened harm the injunction may do to the
opposing party, and (4) granting the injunction will not disserve the public interest
Piedmont Hez'ghts Civl`c Club, Inc. v. Moreland, 637 F.2d 430 (Sth Cir. 1981). Here,
the first requirement for injunctive relief -- a “substantial likelihood of success on
the merits” -- requires consideration of the statutory context of section 1226(0) and
the jurisprudence addressing the constitutionality of mandatory detention under that
provision
A. The Statutorv Context.

Section l226(c) is one part of a broader statutory scheme addressing the
removal of aliens. Section 1226 broadly authorizes the detention of aliens pending a
final order of removal 8 U.S.C. §1226. Section 1226(a) provides that any “alien
may be arrested and detained pending a decision on whether the alien is to be
removed from the United States. . . .” 8 U.S.C. §1226(a) (emphasis added). If an alien
is arrested and detained under this provision, section 1226(a) provides that, “[e]xcept
as provided in subsection (c),” the Attorney General “may release the alien on-- (A)
bond of at least $l,$()() with security approved by, and containing conditions

prescribed by, the Attorney General; or (B) conditional parole ....”; 8 U.S.C. §

 

 

l226(a)(1)-(3). Detention under 1226(a) is generally referred to as ‘°discretionary
detention.”

Section 1226(c) governs the detention of certain “criminal aliens,” and is an
exception to the discretionary detention authorized by section 1226(a). Section
l226(c)(l) describes a group of aliens that the government must detain:

The Attorney General shall take into custody any alien who [is
convicted of the enumerated crimes] when the alien is released, without regard
to whether the alien is released on parole, supervised release, or probation,
and without regard to whether the alien may be arrested or imprisoned again
for the same offense
8 U.S.C. §1226(c)(1).

Section 1226(c)(2) thus mandates detention for this class of aliens. Section 1226(0)

also eliminates the availability of release on bond except when “necessary to provide

protection to a witness ....” 8 U.S.C. § l226(c)(2). Aliens subject to section 1226(c)

detention are thus not entitled to bond hearings Misquitta argues that aliens subject

to detention under section 1226(c) are subject to indeterminate civil detention with

no ability to seek a bond hearing, which he argues violates the Due Process Clause.
B. Due Process and Mandatorv Detention Under Section 1226(c).

1. Demore and the Facial Validity of Section 1226(€)

ln Demore v. Kz`m, 538 U.S. 510 (2003), the Supreme Court rejected a facial
due process challenge to section 1226(0). The Court observed that section 1226(c)

was adopted “against a backdrop of wholesale failure by the INS to deal with

increasing rates of criminal activity by aliens,” and that “one of the major causes of

5

 

 

the INS' failure to remove deportable criminal aliens was the agency's failure to
detain those aliens during their deportation proceedings.” 538 U.S. at 5 l8 _ 19.2 The
Court further observed that the Attorney General had broad discretion to conduct
individualized bond hearings and release criminal aliens from custody prior to the
adoption of section 1226(c), and that Congress sought to limit that discretion based
upon its concern that, “even with individualized screening, releasing deportable
criminal aliens on bond would lead to an unacceptable rate of flight.” Id. at 520. The
Court concluded that mandatory detention of criminal aliens pending removal
“serves the purpose of preventing deportable criminal aliens from fleeing prior to or
during their removal proceedings,” and that the evidence before Congress supported
the method it selected. Id. at 528 (“[W]hen the Government deals with deportable
aliens, the Due Process Clause does not require it to' employ the least burdensome
means to accomplish its goal.”) Accordingly, the Court held section 1226(c) was
constitutionally valid on its face

In rejecting the petitioner’s constitutional challenge, the Court distinguished
Zadvydas v. Davis, 533 U.S. 678 (2001), which held the Due Process Clause limits

detention following a removal order to a presumptive six (6) month period. After

 

2 Demore, 538 U.S. at 518-19 ( citing Crirninal Aliens in the United States: Hearings before
the Permanent Subcommittee on lnvestigations of the Senate Comrnittee on Governmental Affairs,
103d Cong., lst Sess. (1993); S. Rep. No. 104-48, p. l (1995); and Department ofJustice, Office
of the inspector General, Immigration and Naturalization Service, Deportation of Aliens After
Final Orders Have Been Issued, Rep. No. l»»»»96»03 (Mar.l996), App. 46.)

6

 

 

that time period, the government would be required to make an individualized
showing that the alien’s removal from the United States was significantly likely in
the reasonably foreseeable future The Demore court distinguished Zadvydas on the
ground that Zadvydas involved a different statutory provision, 8 U.S.C. §123l,
which addresses detention of aliens during the 90-day removal period following a
final order of removal Zadvydas involved continued detention where removal could
not be accomplished within 90 days. As the Demore court noted, “the period of
detention at issue in Zadvydas was ‘indefinite’ and ‘potentially permanent,”’
whereas detention under section 1226(c), which governs detention pending
completion of removal proceedings, has a “definite termination point.” Id. at 528-

29.3

2. 'I`he Circuits Diverge Over the Adoption of a Bright Line Limitation
on Section 1226(c) Detentioii After Demore.

Demore did not end to the constitutional challenges to section 1226(c). While
Demore upheld the facial validity of section 1226(0), lower courts entertained “as
applied” due process challenges to section 1226(c). l\/Iany of those courts relief upon
language in Demore that section 1226(0) detentions are generally brief ~ “roughly a
month and a half in the vast majority of cases in which it is invoked, and about five

months in the minority of cases” _ and the separate concurrence of Justice Kenriedy

 

3 Tlie Coui't further noted “in the majority of cases [detention under § 1226(0)] lasts for less
than the 90 days we considered presumptively valid in Zadvydas.” Demore, 538 U.S. at 539.

7

 

suggesting that an unreasonable delay by the government could support a due
process challenge 538 U.S. at 530, 532. The lower courts, however, diverged in
their approach to due process challenges under section 1226(0).

One group of courts relied on the doctrine of “constitutional avoidance” in
adopting a six-month limit on section 1226(0) detention See, e.g., Lora v. Shanahan,
804 F.3d 601 (2nd Cir. 2015); Rodri`guez v. Robbi`ns, 715 F.3d 1l27 (9th Cir. 2013).
In Rodriguez, the court explained that section l226(c)’s mandatory detention
language must be construed to contain an implicit reasonable time limitation to avoid
due process concerns These courts also concluded that a “bright line” six-month
rule would provide consistency and predictability in rulings and ease administrative
burdens. See, e.g., Lora at 615 (noting that “while a case-by-case approach might be
workable iii circuits with comparatively small immigration dockets, the Second and
Ninth Circuit have been disproportionately burdened by a surge in immigration
appeals and a corresponding surge in the sizes of their immigration dockets.”)

Other courts eschewed a bright line rule and assessed the reasonableness of
mandatory detentions on a case-by-case basis. See, e.g., Diop v. ICE/Homeland
Securily, 656 F.3d 221 (3rd Cir. 20l l); Ly v. Hansen, 35l F.3d 263 (6th Cir. 2003).
These courts recognized that a bright line rule would be inappropriate for the period
prior to an entry of a removal order because “hearing schedules and other

proceedings must have leeway for expansion or contraction as the necessities of the

 

case and the immigration judge’s caseload warrant.” Ly, 351 F.3d at 271. In Diop,
the court examined an array of case~»specific factors, including the extent to which
the detention was longer than the average length of detention under section l226(c),
and whether prolonged detention was the fault of the government or the immigration
court. 656 F.3d at 233 »~»» 35. The court concluded, based on these factors, that a
three-year detention without a bond hearing was unconstitutional as applied to the
petitioner. Id.

3. Jennings v. Rodriguez: 'I`he Supreme Court’s Rejectioii of the Ninth
Circuit’s Bright Line Rule.

In Jennings v. Rodrz`guez, _ U.S. MM, 138 S. Ct. 830 (2018), the Supreme
Court rejected the Ninth Circuit’s use of the canon of constitutional avoidance to
find an “implicit” six-month limitation on detentions under section 1226(c).
According to the Court, the express language of section 1226(0) can only mean "that
aliens detained under its authority are not entitled to be released under any
circumstances other than those expressly recognized by the statute." Id. at 846. ln
other words, the only reasonable interpretation of section 1226(c) "makes clear that
the detention of aliens within [§ 1226(c)'s] scope must continue 'pending a decision
on whether the alien is to be removed from the United States.‘" Id. (quoting 8 U.S.C.
§ l225(a)). In light of the express text of section 1226(0), the Court described the
Ninth Circuit’s bright line rule as "textual alchemy" and cautioned that "[e]ven if

courts were permitted to fashion 6-month time limits out of statutory silence, they

9

 

 

certainly may not transmute existing statutory language into its polar opposite." Id.
While the Court addressed the Ninth Circuit’s opinion with respect to its statutory
construction holding, it did not address the broader constitutional question of
whether the Due Process Clause places constitutional limitations on prolonged
detentions under section l226(c).

4. Post-Jennings Jurisprudence.

Following Jennings, courts have generally held prolonged detention under
section 1226(c) that is unreasonable and arbitrary is subject to challenge under the
Due Process Clause. However, the post-Jenm'ngs decisions of lower courts have
almost uniformly rejected a bright line limitation on detentions under section
1226(0). Instead, these courts have adopted a case-by-case approach that, like Di`op,
examine a number of case-specific factors to determine whether a given period of
detention is unreasonable and arbitrary.

Some courts have limited their analysis to two factors: (l) the length of the
detention, and (2) whether the petitioner had caused or contributed to the length of
the detention - i.e. whether the petitioner is “gaming the system.” See, e.g., Dryden
v. Green, 321 F.Supp. 3d 496 (D.N.J. 2018) (detention of just over one year did not
warrant a bond hearing where the court found the majority of the delay was caused
by petitioner’s delay in acquiring counsel andnone of the delay was attributable to

any inaction or delay on the part of the government); K.A. v. Green, 20l8 WL

10

 

374263l (D.N.J. August 7, 2018) (detention of l9 months required a bond hearing
where the court found no bad faith actions by the petitioner contributed to the delay);
C.A. v. Green, 20l8 WL 4l 10941 (D.N.J. August 29, 2018) (detention of 15 months
required a bond hearing where none of the delays were attributable to bad faith on
the part of the petitioner); Thompson v. Edwards, 2018 WL 4442225 (D.N.J.
September l7, 2018) (26 month detention required a bond hearing where none of the
delay was attributable to the petitioner); Gonzalez v. Bonnar, et al. , 2018 WL
4849684 (N.D. Cal.) (10 month detention without bond hearing did not violate due
process where neither the government nor the immigration court acted in bad faith
or delayed the proceedings, but rather, some of the delay was caused by petitioner);
Arturo E. v. Green, 2018 WL 5342720 (D.N.}. October 29, 2018) (detention of 2
years required a bond hearing where the court found that although petitioner was
responsible for some delays, there was no indication petitioner was gaming the
system).

Other courts have examined a wider array of factors. For example, in Vega v.
Doll, 2018 WL 3765431 (M.D. Pa. July 11, 2018), the court indicated that the non-
exhaustive factors may include: (1) whether detention has continued beyond the
average time necessary for completion of removal proceedings; (2) the probable
extent of future removal proceedings; (3) the likelihood that removal proceedings

will actually result in removal; and (4) the conduct of both the petitioner and the

11

 

government during the removal proceedings Id. at *10. The court ultimately
concluded, based on the foregoing factors, that petitioner’s 20-month detention
warranted a bond hearing. Id. at * i3. Similarly, in Obando~Segum v. Sessions, 2018
WL 4384166 (D. Md. September 14, 2018), the court ruled that a 20-month period
of detention violated due process. There, the court considered six non-exhaustive
factors, namely: (1) the length of time the criminal alien had been detained without
a bond hearing; (2) the reason for the prolonged detention; (3) whether any
impediments exist to final removal if ordered; (4) whether the alien‘s civil
immigration detention exceeds the time the alien spent in prison for the crime that
rendered him removable; (5) whether the facility for the civil immigration detention
is meaningfully different from a penal institution for criminal detention; and (6) the

foreseeability of proceedings concluding in the near future Id. at *6.4

 

“ Other courts have considered a similar array of case-specific factors. Muse v. Sessions,
2018 WL 4466052 (D. Minn. September 18, 2018) (concluding that petitioner’s 14 month
detention required a bond hearing after considering (l) the total length of detention to date; (2) the
likely duration of future detention; (3) the conditions of detention; (4) delays of the removal
proceedings caused by the detainee; (5) delays of the removal proceedings caused by the
government; and (6) the likelihood that the removal proceedings will result in a final order of
removal); Cabral v. Decker, 2018 WL 4521199 (S.D.N.Y. September 21, 2018) (concluding that
a seven month detention required a bond hearing after considering (1) the length of time the
petitioner has been detained; (2) the party responsible for the delay; (3) whether the petitioner has
asserted defenses to removal; (4) whether the detention will exceed the time the petitioner spent in
prison for the crime that made him removable; (5) whether the detention facility is meaningfully
different from a penal institution for criminal detention; (6) the nature of the crimes committed by
the petitioner; and (7) whether the petitioner's detention was near conclusion); Dukumy v. Decker,
2018 WL 5292130 (S.D.N.Y. October 25, 2018) (detei'mining that the petitioner’s 10 month
detention had become unreasonable after considering (l) the length of time the alien has already
been detained; (2) whether the alien Was responsible for the delay; (3) whether the detained alien
has asserted defenses to removal; (4) Whether the alien’s civil immigration detention exceeds the

12

 

 

C. What is the Appropriate Standard After Jennings?

In light of Jennings and the post-Jenm'ngs jurisprudence there is no basis in
section 1226(c) or the Due Process Clause to create the six-month time limit on
mandatory detention requested by Misquitta. The rationale for a bright line time
limit is grounded in a statutory construction of section l226(c) that was squarely
rejected by the Supreme Court in Jennings. The cases decided after Jennings almost
uniformly recognize that Jennings precludes a bright line time limit on mandatory
detention and have, instead, turned to a case-by-case assessment of whether section
1226(0) violates due process as applied to the petitioner before the court. lndeed,
some of these decisions come from courts in circuits that had previously adopted a
bright line rule See, e.g., Gonzalez, 2018 WL 4849684. These courts expressly
recognize that Jenm`ngs overrules prior circuit jurisprudence adopting a bright line
time limit on mandatory detention.

Nevertheless, Demore and jennings do not foreclose an “as applied” Due
Process Clause limitation on prolonged detentions under section 1226(c) based upon

the individual circumstances of a petitioner’s case5 The touchstone for this analysis

 

time the alien spent in prison for the crime that rendered him removable; and (5) Whether the
facility for the civil immigration detention is meaningfully different from a penal institution for
criminal detention).

5 In both Demore and Jenni`ngs, the Court held that courts have jurisdiction to review the
constitutionality of section 1226(c) detentions through habeas proceedings See Demore, 538 U.S.
at 516-18; Jennz'ngs, l38 S.Ct. at 839~42.

13

 

is Whether mandatory detention Without a bond hearing under the circumstances of
the case is so ‘°unreasonable or unjustified” that it amounts to an arbitrary deprivation
of liberty. Demore, 538 U.S. at 532 (Kennedy, J. concurring); Dryalen, 321 F. Supp.
3d at 502 (“lf Petitioner's detention has not become so unreasonable or arbitral(})
that continued application of the statute is unconstitutional as applied to Petitioner,
§ 1226(0) authorizes his continued detention until a final order of` removal is entered
and Petitioner Would not be entitled to relief.”) (citing Jennings, 138 S. Ct. 846 _ 47)
(emphasis added); see also Gonzalez, 20l8 WL 4849684. Whether a prolonged
detention is so unreasonable or unjustified as to amount to an arbitrary deprivation
of` liberty necessarily turns on the purpose of the statute, and Whether continued
detention still serves that purpose. Dryclen, 321 F. Supp. 3d at 5 02. As explained in
Demore, the purpose of mandatory detention under section 1226(0) is, in part, to
prevent “deportable criminal aliens from fleeing prior to or during their removal
proceedings,” a problem Congress viewed stemmed from the prior system of
discretionary detention. 53 8 U.S. at 528. This purpose is served as long as deportable
criminal aliens are held under section 1226(c) until removal proceedings are
completed This result does not run afoul of Zacl\n)das. Zadvydas precludes aliens
from being held in indefinite detention, but section 1226(0) does not impose
indefinite detention lt has a termination point, namely exhaustion of a petitioner’s

appeals and entry of a final order of removal

14

 

 

At What point, however, does mandatory detention no longer serve the
purpose of the statute; in other Words, When does detention become so unreasonable
and arbitrary that it violates a petitioner’s right to due process? The factors that the
post-Jennings decisions have identified provide some guidance These factors
include:

¢ the length of time that the criminal alien has been detained Without a bond
hearing;

0 the reason for prolonged detention;
¢ Whether any impediments exist to final removal if ordered;

¢ Whether the alien's civil immigration detention exceeds the time the alien
spent in prison for the crime that rendered him or her removable; and

¢ the conduct of the petitioner and the government during the removal
proceedings

Obando-Segnra, 2018 WL 4384166; Vega v. Doll, 2018 WL 3765431; Gonzalez,
2018 WL 4849684. These factors, however, must be tied back to the ultimate
question for the court: has prolonged detention become unreasonable, unjustified, or
arbitrary in light of the purpose of section 1226(0)? lt is unlikely that a petitioner
can satisfy this standard absent evidence of government Wrongdoing in connection
With the removal proceedings, such as actions that unreasonably prolong the removal
proceeding or actions taken in bad faith. Where removal proceedings are delayed

solely by a party’s good faith exercise of its procedural remedies ~ Whether by the

15

 

petitioner or the government - continued detention is unlikely to trigger due process

concerns in most cases because continued detention until completion of the removal

proceedings still serves the purpose of the statute. See Gonzalez, 2018 WL 4849684.
D. Likelihood of Success on the Merits.

Considering the record as a whole, the Court finds Misquitta has not
established that his continued detention without a bond hearing is so unreasonable
or arbitrary as to violate the Due Process Clause. Misquitta has been detained for
approximately 10 months, following 51 months of incarceration The record reflects
that Misquitta is availing himself of the procedural remedies and defenses to removal
available to him. The record does not reflect any unusual delays considering the
progress of the case and the procedural remedies invoked by Misquitta. Misquitta
recently appealed the decision of the immigration court to the Board of lmmigration
Appeals, and he has filed his appellate brief. Considering the status of the removal
case, Misquitta’s detention under section 1226(0) is not indefinite but has a definite
termination point: the exhaustion of Misquitta’s appeals and procedural remedies
Mere importantly, there is no evidence in the record that the government has acted
in bad faith or otherwise unreasonably delayed l\/Iisquitta’s removal proceeding
Misquitta’s detention pending the completion of his appeal thus continues to serve
the purpose of section l226(c). Accordingly, l\/lisquitta has not established a

likelihood of success on the merits of his claim. Since Misquitta has not established

l6

 

a likelihood cf success on the merits, it is unnecessary to consider the remaining
factors required to grant injunctive relief. As such, the motion for injunctive relief
must be denied
CONCLUSION
For the reasons stated above, Misquitta’s l\/letion for Temporary Restraining
Order with Notice or Preliminary Injunction [Doc. No. 8] is DENIED. A separate
order Will be entered into the record.

THUS DONE in Chambers on this 16th day ofNovember, 20l8.

er lee

  

 

` RoBERTR sUMMERHA Ys JUDGEj
uNITEr) sTA'rEs DISTRIC

17

 

